Exhibit 10.29
(SYKES LOGO) [g17759g1775901.gif]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT DESCRIBES THE BASIC LEGAL
AND ETHICAL RESPONSIBILITIES THAT YOU ARE REQUIRED TO OBSERVE AS AN EXECUTIVE
EXPOSED TO HIGHLY SENSITIVE TECHNOLOGY AND STRATEGIC INFORMATION. CONSULT WITH
YOUR LEGAL COUNSEL IF ALL THE TERM OR RENEWAL PERIOD AND PROVISIONS OF THIS
AGREEMENT ARE NOT FULLY UNDERSTOOD BY YOU.
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of the 30th day
of December, 2008, by and between SYKES ENTERPRISES, INCORPORATED, a Florida
corporation (the “Company”), and W. MICHAEL KIPPHUT (the “Executive”).
WITNESSETH:
     WHEREAS, the Company desires to assure itself of the Executive’s continued
employment in an executive capacity;
     WHEREAS, the Executive is currently employed by the Company subject to the
terms and conditions of the Employment Agreement dated March 6, 2005 (the “Prior
Agreement”);
     WHEREAS, the parties now desire to amend and restate the Prior Agreement
to, among other things, bring the terms of the Prior Agreement into compliance
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); and
     WHEREAS, the Executive desires to be employed by the Company on the terms
and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements of
the parties contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
covenant and agree as follows:
     1. EMPLOYMENT AND DUTIES. Subject to the terms and conditions of this
Agreement, the Company shall employ the Executive during the Term or Renewal
Period(s) (as hereinafter defined) in such management capacities as may be
designated from time to time by the Company’s Chief Executive Officer (“CEO”).
The Executive accepts such employment and agrees to devote his/her best efforts
and entire business time, skill, labor, and attention to the performance of such
duties. The Executive agrees to promptly provide a description of any other
commercial duties or pursuits engaged in by the Executive to the Company’s CEO.
If the Company’s CEO determines in good faith that such activities conflict with
the Executive’s performance of his duties hereunder, the CEO shall notify
Executive within thirty (30) days and the Executive shall promptly cease such
activities to the extent as directed by the CEO. If the CEO does not provide
such notice, Executive shall be free to engage in such commercial duties or
pursuits. It is acknowledged and agreed that such description shall be made
regarding any such activities in which the Executive owns more than 5% of the
ownership of the organization

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 1   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
or which may be in violation of Section 5 hereof, and that the failure of the
Executive to provide any such description shall enable the Company to terminate
the Executive for Cause (as provided in Section 6(c) hereof). The Company agrees
to hold any such information provided by the Executive confidential and not
disclose the same to any person other than a person to whom disclosure is
reasonably necessary or appropriate in light of the circumstances. In addition,
the Executive agrees to serve without additional compensation if elected or
appointed to any office or position, including as a director, of the Company or
any subsidiary or affiliate of the Company; provided, however, that the
Executive shall be entitled to receive such benefits and additional
compensation, if any, that is paid to executive officers of the Company in
connection with such service.
     2. TERM OR RENEWAL PERIOD. Subject to the terms and conditions of this
Agreement, including, but not limited to, the provisions for termination set
forth in Section 6 hereof, the employment of the Executive under this Agreement
shall commence on the effective date hereof and shall continue until March 5,
2009 (such term shall herein be defined as the “Term”). Provided, however, that
this Agreement shall renew automatically for successive one (1) year periods
(“Renewal Periods”) unless either party gives written notice of termination at
least that number of days set forth on Exhibit A before the end of the Term or
Renewal Period, as applicable (the “Renewal Notice Period”). The Executive
agrees that some portions of this Agreement, including Sections 4, 5, 6 and 10
hereof, will remain in force after the termination of this Agreement.
     3. COMPENSATION.
     (a) Base Salary and Bonus. As compensation for the Executive’s services
under this Agreement, the Executive shall receive and the Company shall pay a
weekly base salary set forth on Exhibit “A”. Such base salary may be increased
but not decreased during the Term or Renewal Period in the Company’s discretion
based upon the Executive’s performance and any other factors the Company deems
relevant. Such base salary shall be payable in accordance with the policy then
prevailing for the Company’s executives. In addition to such base salary, the
Executive shall be entitled during the Term or Renewal Period to a performance
bonus and shall be eligible to participate in and receive payments or awards
from all other bonus and other incentive compensation, stock option and
restricted stock plans as may be adopted by the Company, all as determined by
the Compensation Committee of the Board of Directors in its sole discretion, and
in each case payable to Executive in accordance with the terms and conditions of
the applicable plan.
     (b) Payments. All amounts paid pursuant to this Agreement shall be subject
to withholding or deduction by reason of the Federal Insurance Contribution Act,
federal income tax, state and local income tax, if any, and comparable laws and
regulations.
     (c) Other Benefits. The Executive shall be reimbursed by the Company for
all reasonable and customary travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder in accordance
with the Company’s standard policy regarding expense verification practices. The
Executive shall

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 2   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
be entitled to that number of weeks paid vacation per year that is available to
other executive officers of the Company in accordance with the Company’s
standard policy regarding vacations and such other fringe benefits as may be set
forth on Exhibit “A” and shall be eligible to participate in such pension, life
insurance, health insurance, disability insurance, and other executive benefits
plans, if any, which the Company may from time to time make available to its
executive officers generally. Benefits under such plans, if any, shall be paid
or provided to Executive in accordance with the terms and conditions of the
applicable plan.
     4. CONFIDENTIAL INFORMATION.
     (a) The Executive has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Company, including,
without limitation, confidential information with respect to the Company’s
technical data, research and development projects, methods, products, software,
financial data, business plans, financial plans, customer lists, business
methodology, processes, production methods and techniques, promotional materials
and information, and other similar matters treated by the Company as
confidential (the “Confidential Information”). Accordingly, the Executive
covenants and agrees that during the Executive’s employment by the Company
(whether during the Term or Renewal Period hereof or otherwise) and thereafter,
the Executive shall not, without the prior written consent of the Company,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
the Executive’s duties hereunder, any Confidential Information obtained by the
Executive while in the employ of the Company.
     (b) The Executive agrees that all memoranda; notes; records; papers or
other documents; computer disks; computer, video or audio tapes; CD-ROMs; all
other media and all copies thereof relating to the Company’s operations or
business, some of which may be prepared by the Executive; and all objects
associated therewith in any way obtained by the Executive shall be the Company’s
property. This shall include, but is not limited to, documents; computer disks;
computer, video and audio tapes; CD-ROMs; all other media and objects concerning
any technical data, methods, products, software, research and development
projects, financial data, financial plans, business plans, customer lists,
contracts, price lists, manuals, mailing lists, advertising materials; and all
other materials and records of any kind that may be in the Executive’s
possession or under the Executive’s control. The Executive shall not, except for
the Company’s use, copy of duplicate any of the aforementioned documents or
objects, nor remove them from the Company’s facilities, nor use any information
concerning them except for the Company’s benefit, either during the Executive’s
employment or thereafter. The Executive covenants and agrees that the Executive
will deliver all of the aforementioned documents and objects, if any, that may
be in the Executive’s possession to the Company upon termination of the
Executive’s employment, or at any other time at the Company’s request.

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 3   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
     (c) In any action to enforce or challenge these Confidential Information
provisions, the prevailing party is entitled to recover its attorney’s fees and
costs.
     5. COVENANT NOT-TO-COMPETE AND NO SOLICITATION. Executive recognizes that
the Company is in the business of employing individuals to provide specialized
and technical services to the Company’s Clients. The purpose of these Covenant
Not-to-Compete and No Solicitation provisions are to protect the relationship
which exists between the Company and its Client while Executive is employed and
after Executive leaves the employ of the Company. The consideration for these
Covenant Not-to-Compete and No Solicitation provisions is the Executive’s
employment with the Company.
          (a) Executive acknowledges the following:
     (1) The Company expended considerable resources in obtaining contracts with
its Clients;
     (2) The Company expended considerable resources to recruit and hire
employees who could perform services for its Clients;
     (3) Through his/her employ with the Company, Executive will develop a
substantial relationship with the Company’s existing or potential Clients,
including, but not limited to, being the sole or primary contact between the
Client and the Company;
     (4) Executive will be exposed to valuable confidential business information
about the Company, its Clients, and the Company’s relationship with its Client;
     (5) By providing services on behalf of the Company, Executive will develop
and enhance the valuable business relationship between the Company and its
Client;
     (6) The relationship between the Company and its Client depends on the
quality and quantity of the services Executive performs;
     (7) Through employment with the Company, Executive will increase his/her
opportunity to work directly for the Client or for a competitor of the Company;
and
     (8) The Company will suffer irreparable harm if Executive breaches these
Covenant Not-to-Compete and No Solicitation provisions of this Agreement.
          (b) Executive agrees that:
     (1) The relationship between the Company and its Client (developed and
enhanced when the Executive performs services on behalf of the Company) is a
legitimate business interest for the Company to protect;

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 4   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
     (2) The Company’s legitimate business interest is protected by the
existence and enforcement of these Covenant Not-to-Compete and No Solicitation
provisions;
     (3) The business relationship which is created or exists between the
Company and its Client, or the goodwill resulting from it, is a business asset
of the Company and not the Executive; and
     (4) Executive will not seek to take advantage of opportunities which result
from his/her employment with the Company and that entering into the Agreement
containing Covenant Not-to-Compete and No Solicitation provisions is reasonable
to protect the Company’s business relationship with its Clients.
     (c) Restrictions on Executive. During the Term and Renewal Period(s) of
this Agreement and for a period of time set forth herein after the termination
of this Agreement, for whatever reason, whether such termination was by the
Company or the Executive, voluntarily or involuntarily, and whether with or
without cause, Executive agrees that he/she shall not, as a principal, employer,
stockholder, partner, agent, consultant, independent contractor, employee, or in
any other individual or representative capacity:
     (1) Directly or indirectly engage in, continue in, or carry on the business
of the Company or any business substantially similar thereto, including owning
or controlling any financial interest in any corporation, partnership, firm, or
other form of business organization which competes with or is engaged in or
carries on any aspect of such business or any business substantially similar
thereto;
     (2) Consult with, advise, or assist in any way, whether or not for
consideration of any kind, any corporation, partnership, firm, or other business
organization which is now, becomes, or may become a competitor of the Company in
any aspect of the Company’s business during the Executive’s employment with the
Company, including, but not limited to, advertising or otherwise endorsing the
products of any such competitor or loaning money or rendering any other form of
financial assistance to or engaging in any form of transaction whether or not on
an arm’s length basis with any such competitor;
     (3) Provide or attempt to provide or solicit the opportunity to provide or
advise others of the opportunity to provide any services of the type Executive
performed for the Company or the Company’s Clients (regardless of whether and
how such services are to be compensated, whether on a salaried, time and
materials, contingent compensation, or other basis) to or for the benefit of any
Client (i) to which Executive has provided services in any capacity on behalf of
the Company, or (ii) to which Executive has been introduced to or about which
the Executive has received information through the Company or through any Client
from which Executive has performed services in any capacity on behalf of the
Company;

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 5   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
     (4) Retain or attempt to retain, directly or indirectly, for itself or any
other party, the services of any person, including any of the Company’s
employees, who were providing services to or on behalf of the Company while
Executive was employed by the Company and to whom Executive has been introduced
or about whom Executive has received information through the Company or through
any Client for which Executive has performed services in any capacity on behalf
of the Company;
     (5) Engage in any practice, the purpose of which is to evade the provisions
of this Agreement or to commit any act which is detrimental to the successful
continuation of or which adversely affects the business or the Company;
provided, however, that the foregoing shall not preclude the Executive’s
ownership of not more than 2% of the equity securities of a company whose
securities are registered under Section 12 of the Securities Exchange Act of
1934, as amended;
     (6) For purpose of these Covenant Not-to-Compete and No Solicitation
provisions, Client includes any subsidiaries, affiliates, customers, and clients
of the Company’s Clients. The Executive agrees that the geographic scope of this
Covenant Not-to-Compete shall extend to the geographic area where the Company’s
Clients conduct business at any time during the Term or Renewal Period(s) of
this Agreement. For purposes of this Agreement, “Clients” means any person or
entity to which the Company provides or has provided within a period of one
(1) year prior to the Executive’s termination of employment, labor, materials or
services for the furtherance of such entity’s or person’s business or any person
or entity that within such period of one (1) year the Company has pursued or
communicated with for the purpose of obtaining business for the Company.
     (d) Enforcement. These Covenant Not-to-Compete and No Solicitation
provisions shall be construed and enforced under the laws of the State of
Florida. In the event of any breach of this Covenant Not-to-Compete, the
Executive recognizes that the remedies at law will be inadequate, and that in
addition to any relief at law which may be available to the Company for such
violation or breach and regardless of any other provision contained in this
Agreement, the Company shall be entitled to equitable remedies (including an
injunction) and such other relief as a court may grant after considering the
intent of this Section 5. It is further acknowledged and agreed that the
existence of any claim or cause of action on the part of the Executive against
the Company, whether arising from this Agreement or otherwise, shall in no way
constitute a defense to the enforcement of this Covenant Not-to-Compete, and the
duration of this Covenant Not-to-Compete shall be extended in an amount which
equals the time period during which the Executive is or has been in violation of
this Covenant Not-to-Compete. In the event a court of competent jurisdiction
determines that the provisions of this Covenant Not-to-Compete are excessively
broad as to duration, geographic scope, prohibited activities or otherwise, the
parties agree that this covenant shall be reduced or curtailed only to the
extent necessary to render it enforceable.

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 6   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
     (e) In an action to enforce or challenge these Covenant Not-to-Compete and
No Solicitation provisions, the prevailing party is entitled to recover its
attorney’s fees and costs.
     (f) By signing this Agreement, the Executive acknowledges that he/she
understands the effects of these Covenant Not-to-Compete and No Solicitation
provisions and agrees to abide by them.
     6. TERMINATION
     (a) Death. The Executive’s employment hereunder shall terminate upon
his/her death.
     (b) Disability. If during the Term or Renewal Period(s) the Executive
becomes physically or mentally disabled in accordance with the terms and
conditions of any disability insurance policy covering the Executive, or, if due
to such physical or mental disability the Executive becomes unable for a period
of more than six (6) consecutive months to perform his/her duties hereunder on
substantially a full-time basis as determined by the Company in its sole
reasonable discretion, the Company may, at its option, terminate the Executive’s
employment hereunder upon not less than thirty (30) days’ written notice so long
as the terms of any disability insurance policy then in effect provide for
Executive to receive disability payments from that date forward.
     (c) Cause. The Company may terminate the Executive’s employment hereunder
for Cause effective immediately upon notice. For purposes of this Agreement, the
Company shall have “Cause” to terminate the Executive’s employment hereunder:
(i) if the Executive engages in conduct which has caused or is reasonably likely
to cause demonstrable and serious injury to Company; (ii) if the Executive is
convicted of a felony as evidenced by a binding and final judgment, order, or
decree of a court of competent jurisdiction; (iii) for the Executive’s failure
or refusal to perform his/her duties or responsibilities hereunder as determined
by the Company’s CEO in good faith, if such failure or refusal continues for a
period of ten (10) days after written notice of the same to the Executive;
(iv) for gross incompetence; (v) for the Executive’s violation of this
Agreement, including, without limitation, Section 5 hereof; (vi) for chronic
absenteeism; (vii) for use of illegal drugs; (viii) for insobriety by the
Executive while performing his or her duties hereunder; and (ix) for any act of
dishonesty or falsification of reports, records, or information submitted by the
Executive to the Company.
     (d) Termination by the Executive. The Executive may terminate his/her
employment hereunder at any time and for any reason by delivering written notice
of termination to the Company. However, if the Executive terminates his/her
employment for Good Reason (as defined below), such termination shall be deemed
to be a termination by the Company without Cause requiring the payment of
Liquidated Damages subject to the terms and conditions of this Agreement. For
purposes of this Agreement, the term “Good Reason” shall mean (i) a Change of
Control of the Company (as defined in Section 7 hereof), (ii) a good faith
determination by the Executive that there has been a breach of this Agreement by
the Company, (iii) a material adverse

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 7   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
change in the Executive’s working conditions or status, (iv) the deletion of, or
reduction in, the following title(s) of Executive: Senior Vice President and
Chief Financial Officer, (v) a significant geographic relocation of the
Executive’s principal office, (vi) a change in reporting such that Executive is
required to report to someone other than the CEO; or (vii) a significant
increase in travel requirements. If the Executive desires to terminate his
employment for Good Reason, he/she shall first deliver written notice of
termination to the CEO indicating in reasonable detail the facts and
circumstances alleged to provide a basis for such termination and shall cease
performing the Executive’s duties hereunder on the date which is seven (7) days
after delivery of the notice, which date also shall be the date of termination
of the Executive’s employment, unless the facts and circumstances alleged to
provide the basis for such termination have, to the extent applicable, been
substantially cured by Company by the end of such seven (7) day period.
     (e) Payments Upon Termination. In the event of a termination of the
Executive’s employment pursuant to Section 6 or by the Executive, all payments
and Company benefits to the Executive hereunder, except the payments (if any)
provided below, shall immediately cease and terminate. In the event of an early
termination or non-renewal by the Company of the Executive’s employment with the
Company for any reason other than pursuant to Section 6(a), (b) or (c), the
Company shall pay the Executive an amount equal to the Liquidated Damages
defined in Section 6(f) below (in lieu of actual damages) for the early
termination or non-renewal of his/her employment. In the event Executive
terminates his/her employment for Good Reason pursuant to Section 6(d), the
Company shall pay the Executive an amount equal to the Liquidated Damages
defined in Section 6(f) below (in lieu of actual damages); provided, however,
that if Executive terminates his/her employment pursuant to Section 6(d)(i), the
Company shall pay the Executive an amount equal to the Liquidated Damages
defined specifically in the second paragraph of Section 6(f)(1) below (in lieu
of actual damages). In the event of (I) a termination of the Executive’s
employment by the Company for any reason other than pursuant to Section 6(a),
(b) or (c) or (II) Executive’s termination for Good Reason pursuant to
Section 6(d), the Covenant Not-to-Compete set forth in Section 5 hereof shall
remain in full force and effect for the period set forth in Section 6(f) below.
If (I) the Company terminates the Executive’s employment pursuant to
Section 6(a), (b) or (c) or (II) the Executive terminates such employment other
than for Good Reason pursuant to Section 6(d) or (III) Executive elects not to
renew this Agreement as permitted by Section 2 hereof, the Executive shall not
be entitled to any Liquidated Damages and the Covenant Not-to-Compete set forth
in Section 5 hereof shall remain in full force and effect as set forth in
Section 6(f) below. Notwithstanding anything to the contrary herein contained,
and in addition to any other compensation to which the Executive may be entitled
to receive pursuant to this Agreement, the Executive shall receive all
compensation and other benefits to which he or she was entitled under this
Agreement or otherwise as an executive of the Company through the termination
date, payable to Executive in accordance with this Agreement or the applicable
plan.
     (f) Liquidated Damages and Non-Competition/Solicitation.
     (1) Liquidated Damages Amount. Except as provided in below, the Liquidated
Damages (“Liquidated Damages”) amount, if due as provided above,

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 8   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
shall be equal to (i) the weekly amount stated as Base Salary then in effect but
not less than the weekly Base Salary amount set forth on Exhibit “A”, multiplied
by fifty two (52) weeks, plus (ii) an amount equal to the maximum annual
performance bonus the Executive could earn as set forth on Exhibit “A” for the
year that includes the termination date, determined under the performance based
bonus plan in which the Executive is then participating.
     In the event of termination of the Executive’s employment pursuant to
Section 6(d)(i), Liquidated Damages shall be equal to (x) the weekly amount
stated as Base Salary then in effect but not less than the weekly Base Salary
amount set forth on Exhibit “A”, multiplied by one hundred four (104) weeks,
plus (y) an amount determined by multiplying the maximum annual performance
bonus the Executive could earn as set forth on Exhibit “A” for the year that
includes the Change of Control by a factor of two (2), determined under the
performance based bonus plan in which the Executive is then participating.
Finally, in the event of termination of the Executive’s employment pursuant to
Section 6(d)(i), all vesting periods relating to stock options, stock grants or
any other similar type of equity incentive and/or compensation program shall
immediately accelerate and be fully vested and exercisable at the option of the
Executive upon the event of termination.
     (2) Payment Terms. Except as provided below, the amount of Liquidated
Damages determined in accordance with Section 6(f)(1) shall be paid biweekly in
equal installments over fifty-two (52) weeks, commencing immediately upon
Executive’s separation from service.
     Notwithstanding the foregoing, if Executive is a Specified Employee (as
defined below) on the date of Executive’s separation from service (as defined
below) (the “Severance Date”), to the extent that Executive is entitled to
receive any benefit or payment upon such separation from service under this
Agreement that constitutes deferred compensation within the meaning of
Section 409A of the Code before the date that is six (6) months after the
Severance Date, such benefits or payments shall not be provided or paid to
Executive on the date otherwise required to be provided or paid. Instead, all
such amounts shall be accumulated and paid in a single lump sum to Executive on
the first business day after the date that is six (6) months after the Severance
Date (or, if earlier, within fifteen (15) days following Executive’s date of
death). If Executive is required to pay for a benefit that is otherwise required
to be provided by the Company under this Agreement by reason of this paragraph,
Executive shall be entitled to reimbursement for such payments on the first
business day after the date that is six (6) months after the Severance Date (or,
if earlier, within fifteen (15) days following Executive’s date of death). All
benefits or payments otherwise required to be provided or paid on or after the
date that is six (6) months after the Severance Date shall not be affected by
this paragraph and shall be provided or paid in accordance with the payment
schedule applicable to such benefit or payment under this Agreement. It is
intended that each installment under this Agreement be regarded as a separate
“payment” for purposes of Section 409A of

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 9   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
the Code. This paragraph is intended to comply with the requirements of Section
409A(a)(2)(B)(i) of the Code.
     (3) The provisions of Section 5 (the “Non-Competition/Solicitation
Provisions”) shall survive the early termination of this Agreement, by either
party, and for any reason, for a period of fifty two (52) weeks. The provisions
of Section 5 (the “Non-Competition/Solicitation Provisions) shall survive the
expiration of this Agreement for a period of fifty two (52) weeks.
     (g) Condition Precedent to Receipt of Liquidated Damages. Executive
expressly agrees that in the event of a termination of this Agreement prior to
the expiration of the Term or Renewal Period, Executive will execute an
agreement containing the waiver and release provisions set forth on Exhibit “B.”
Executive agrees and acknowledges that the execution of such an agreement upon
termination prior to the expiration of the Term or Renewal Period, is a
condition precedent to the obligation of the Company to pay any Liquidated
Damages hereunder. If the Executive has not executed such an agreement with all
periods for revocation thereof expired as of the date that is ninety (90) days
after the date of employment termination (“Required Release Date”), the
Executive shall forfeit the right to receive the Liquidated Damages. To the
extent necessary to comply with Section 409A of the Code, if the date of
employment termination and the Required Release Date are in two separate taxable
years, any payment of Liquidated Damages that constitutes deferred compensation
within the meaning of Section 409A of the Code shall be payable on the later of
(i) the date such payment is otherwise payable under this Agreement, or (ii) the
first business day of such second taxable year. The provisions set forth in
Exhibit “B” provide for the release and waiver of important rights and/or claims
that Executive might have against the Company at the time of any early
termination of this Agreement. Executive hereby represents and warrants that
he/she has read the attached Exhibit “B” and fully and completely understands
the provisions thereof.
     (h) Section 409A Provisions.
     (1) Separation from Service. To the extent necessary to comply with
Section 409A of the Code, references to “termination of employment,” “separation
from service” or variations thereof in this Agreement shall mean the Executive’s
“separation from service” from his employer within the meaning of Section
409A(a)(2)(A)(i) of the Code and the default rules of Treasury Regulations
Section 1.409A-1(h). For this purpose, Executive’s “employer” is the Company and
every entity or other person which collectively with the Company constitutes a
single service recipient (as that term is defined in Treasury Regulations
Sections 1.409A-1(g)) as the result of the application of the rules of Treasury
Regulations Sections 1.409A-1(h)(3).
     (2) Specified Employee. For purposes of this Agreement, “Specified
Employee” means a “specified employee” of the service recipient that includes
the Company (as determined under Treasury Regulations Sections 1.409A-1(g))
within the meaning of Section 409A(a)(2)(B)(i) of the Code and Treasury

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 10   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
Regulations Section 1.409A-1(i), as determined in accordance with the procedures
adopted by such service recipient that are then in effect, or, if no such
procedures are then in effect, in accordance with the default procedures set
forth in Treasury Regulations Section 1.409A-1(i).
     7. CHANGE IN CONTROL. For purposes of Section 6(d) of this Agreement, a
Change of Control shall be deemed to have occurred if the event set forth in any
one of the following paragraphs shall have occurred:
     (i) any person or entity, or group thereof acting in concert (a “Person”)
(other than (A) the Company or any of its subsidiaries, (B) a trustee or other
fiduciary holding securities under any employee benefit plan of the Company or
any of its subsidiaries, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company, or (E) John H. Sykes),
being or becoming the “beneficial owner” (as such term is defined in Securities
and Exchange Commission (“SEC”) Rule 13d-3 under the Exchange Act) of securities
of the Company which, together with securities previously owned, confer upon
such person, entity or group the combined voting power, on any matters brought
to a vote of shareholders, of twenty percent (20%) or more of the then
outstanding shares of voting securities of the Company; or
     (ii) the sale, assignment or transfer of assets of the Company or any
subsidiary or subsidiaries, in a transaction or series of transactions, if the
aggregate consideration received or to be received by the Company or any such
subsidiary in connection with such sale, assignment or transfer is greater than
fifty-one percent (51%) of the book value, determined by the Company in
accordance with generally accepted accounting principles, of the Company’s
assets determined on a consolidated basis immediately before such transaction or
the first of such transactions; or
     (iii) the merger, consolidation, share exchange or reorganization of the
Company (or one or more direct or indirect subsidiaries of the Company) as a
result of which the holders of all of the shares of capital stock of the Company
as a group would receive less than fifty-one percent (51%) of the combined
voting power of the voting securities of the Company or such surviving or
resulting entity or any parent thereof immediately after such merger,
consolidation, share exchange or reorganization; or
     (iv) the adoption of a plan of complete liquidation or the approval of the
dissolution of the Company; or
     (v) the commencement (within the meaning of SEC Rule 13e-4 under the
Exchange Act) of a tender or exchange offer which, if successful, would result
in a Change of Control of the Company; or

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 11   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
     (vi) any holder of more than 20% of the shares of capital stock of the
Company on the Effective Date of this agreement becomes the holder of more than
50% of the shares of capital stock of the Company; or
     (vii) a determination by the Board of Directors of the Company, in view of
the then current circumstances or impending events, that a Change of Control of
the Company has occurred or is imminent, which determination shall be made for
the specific purpose of triggering the operative provisions of this Agreement.
     8. NOTICE. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when hand-delivered, sent by telecopier, facsimile
transmission, or other electronic means of transmitting written documents (as
long as receipt is acknowledged) or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive, to the address set forth on the signature page.

          If to the Company:   Sykes Enterprises, Incorporated
400 North Ashley Drive, Suite 2800
Tampa, Florida 33602
Attention: Chief Executive Officer

with a copy to:

Sykes Enterprises, Incorporated
400 North Ashley Drive, Suite 2800
Tampa, Florida 33602
Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.
     9. ENFORCEMENT AND GOVERNING LAW. It is stipulated that a breach by
Executive of the restrictive covenants set forth in Sections 4 and 5 of this
Agreement will cause irreparable damage to Company or its Clients, and that in
the event of any breach of those provisions, Company is entitled to injunctive
relief restraining Executive from violating or continuing a violation of the
restrictive covenants as well as other remedies it may have. Additionally, such
covenants shall be enforceable against the Executive’s heirs, executors,
administrators and legal representatives, and enforceable by Company’s
successors or assigns.
          The validity, interpretation, construction, and performance of this
Agreement shall be governed by the internal laws of the State of Florida. Any
litigation to enforce this Agreement shall be brought in the state or federal
courts of Hillsborough County, Florida, which is the principal place of business
for Company and which is considered to be the place where this Agreement is
made. Both parties hereby consent to such courts’ exercise of personal
jurisdiction over them.

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 12   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
     10. ARBITRATION OF DISPUTES.
     (a) Duty to Arbitrate. Except for any claim by the Company to enforce the
restrictive covenants set forth in Sections 4 and 5 above, Company and Executive
agree to resolve by binding arbitration any claim or controversy arising out of
or related to Executive’s employment by Company or this Agreement, to include
all matters directly or indirectly related to your recruitment, employment or
termination of employment by the Company including, but not limited to claims
involving laws against discrimination whether brought under federal and/or state
law, and/or claims involving co-employees but excluding workers compensation
claims, whether such claim is based in contract, tort, statute, or any other
legal theory, including any claim for damages, equitable relief, or both. The
duty to arbitrate under this Section extends to any claim by or against any
officer, director, shareholder, employee, agent, representative, parent,
subsidiary, affiliate, heir, trustee, legal representative, successor, or assign
of either party making or defending any claim that would otherwise be arbitrable
under this Section. However, this Section shall not be interpreted to preclude
either party from petitioning a court of competent jurisdiction for temporary
injunctive relief, solely to preserve the status quo pending arbitration of the
claim or controversy, upon a proper showing of the need for such relief.
     (b) The Arbitrator. A single arbitrator will conduct the arbitration in
Tampa, Florida, U.S.A., in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the “Rules”), and judgment upon the
written award rendered by the arbitrator may be entered in any court of
competent jurisdiction. Notwithstanding the application of the Rules, however,
discovery in the arbitration, including interrogatories, requests for
production, requests for admission, and depositions, will be fully available and
governed by the Federal Rules of Civil Procedure and Local Rules of the United
States District Court for the Middle District of Florida. The parties may agree
upon a person to act as sole arbitrator within thirty (30) days after submission
of any claim or controversy to arbitration pursuant to this Section. If the
parties are unable to agree upon such a person within such time period, an
arbitrator shall be selected in accordance with the Rules. The arbitrator will
not have the power to award punitive or exemplary damages.
     (c) Limitations Period. The parties agree that any claim or controversy
that would be arbitrable under this Section must be submitted to arbitration
within one (1) year after the claim or controversy arises and that a failure to
institute arbitration proceedings within such time period shall constitute an
absolute bar to the institution of any proceedings, in arbitration or in any
court, and a waiver of all such claims. This Section will survive the expiration
or early termination of this Agreement.
     (d) Governing Law. This Agreement shall be governed in its construction,
interpretation, and performance by the laws of the State of Florida, without
reference to law pertaining to conflict of laws. However, the Federal
Arbitration Act, as amended, will govern the interpretation and enforcement of
this Section.

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 13   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
     (e) Attorneys’ Fees. The prevailing party in any arbitration or dispute, or
in any litigation, arising out of or related to Executive’s employment by
Company or this Agreement, shall be entitled to recover all costs and reasonable
attorneys’ fees incurred on all levels and in all proceedings, including, but
not limited to, arbitration, filing, hearing, processing, and witness fees, and
any other costs and fees incurred, in any investigations, arbitrations, trials,
bankruptcies, and appeals.
     (f) Severability. Each part of this Section is severable. A holding that
any part of this Section is unenforceable will not affect the duty to arbitrate
under this Section.
     11. MISCELLANEOUS. No provision of this Agreement may be modified or waived
unless such waiver or modification is agreed to in writing signed by the parties
hereto; provided, however, that the terms of the performance bonus and fringe
benefits set forth on Exhibit “A” may be amended by the Company in its
discretion without the Executive’s consent to the extent provided therein. No
waiver by any party hereto of any breach by any other party hereto shall be
deemed a waiver of any similar or dissimilar term or condition at the same or at
any prior or subsequent time. This Agreement is the entire agreement between the
parties hereto with respect to the Executive’s employment by the Company and
there are no agreements or representations, oral or otherwise, expressed or
implied, with respect to or related to the employment of the Executive which are
not set forth in this Agreement. Any prior agreement relating to the Executive’s
employment with the Company is hereby superseded and void, and is no longer in
effect. This Agreement shall be binding upon and inure to the benefit of the
Company, its respective successors and assigns, and the Executive and his/her
heirs, executors, administrators and legal representatives. Except as expressly
set forth herein, no party shall assign any of his/her or its rights under this
Agreement without the prior written consent of the other party and any attempted
assignment without such prior written consent shall be null and void and without
legal effect; provided, however, that Company may assign this Agreement to any
party that acquires all or substantially all of Company’s assets or business,
without Executive’s consent. The parties agree that if any provision of this
Agreement shall under any circumstances be deemed invalid or inoperative, the
Agreement shall be construed with the invalid or inoperative provision deleted
and the rights and obligations of the parties shall be construed and enforced
accordingly. This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute but one and the same instrument. This Agreement has been negotiated
and no party shall be considered as being responsible for such drafting for the
purpose of applying any rule construing ambiguities against the drafter or
otherwise.
     12. ADDITIONAL TAX PROVISIONS.
     (a) To the extent this Agreement provides for reimbursements of expenses
incurred by Executive or in-kind benefits the provision of which are not exempt
from the requirements of Section 409A of the Code, the following terms apply
with respect to such reimbursements or benefits: (1) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the term of employment hereunder, or other period of time specifically provided
herein; (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year will not affect the expenses eligible
for reimbursement, or in-

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 14   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
kind benefits to be provided, in any other calendar year; (3) all reimbursements
will be made upon Executive’s request in accordance with the Company’s normal
policies but no later than the last day of the calendar year immediately
following the calendar year in which the expense was incurred; and (4) the right
to reimbursement or the in-kind benefit will not be subject to liquidation or
exchange for another benefit.
     (b) The parties intend for this Agreement to conform in all respects to the
requirements under Section 409A of the Code or an exemption thereto.
Accordingly, the parties intend for this Agreement to be interpreted, construed,
administered and applied in a manner as shall meet and comply with the
requirements of Section 409A of the Code or an exemption thereto.
Notwithstanding any other provision of this Agreement, none of the Company, its
subsidiaries or affiliates or any individual acting as a director, officer,
employee, agent or other representative of the Company or a subsidiary or
affiliate shall be liable to Executive or any other person for any claim, loss,
liability or expense arising out of any interest, penalties or additional taxes
due by Executive or any other person as a result of this Agreement or the
administration thereof not satisfying any of the requirements of Section 409A of
the Code. Executive represents and warrants that Executive has reviewed or will
review with his own tax advisors the federal, state, local and employment tax
consequences of entering into this Agreement, including, without limitation,
under Section 409A of the Code, and, with respect to such matters, Executive
relies solely on such advisors.
[Signature Page Follows]

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 15   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            SYKES ENTERPRISES, INCORPORATED   EXECUTIVE  
 
         
 
         
By:  
/s/ James T. Holder   /s/ W. Michael Kipphut  
 
         
Name:  
James T. Holder   W. MICHAEL KIPPHUT  
 
           
Title:
Sr. Vice President & General Counsel      
 
         
 
      Address:      
 
         

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 16   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
EXHIBIT “A” TO EMPLOYMENT AGREEMENT

     
BASE SALARY:
  $7,692.31 per week payable bi-weekly
 
   
PERFORMANCE BONUS:
  Eligible to participate in performance based bonus plan
 
   
FRINGE BENEFITS:
  Eligible for standard executive benefits
 
   
RENEWAL NOTICE PERIOD:
  Thirty (30) days
 
   

THE COMPANY RESERVES THE RIGHT, AT ITS DISCRETION, AT SUCH TIME OR TIMES AS IT
ELECTS, TO CHANGE OR ELIMINATE INCENTIVES OR OTHER BENEFITS.
     IN WITNESS WHEREOF, the parties have executed this Exhibit “A” as of the
30th day of December, 2008.

            SYKES ENTERPRISES, INCORPORATED   EXECUTIVE  
 
         
 
         
By:  
/s/ James T. Holder   /s/ W. Michael Kipphut  
 
         
Name:  
James T. Holder   W. MICHAEL KIPPHUT  
 
           
Title:
Sr. Vice President & General Counsel      
 
         

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 17   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
EXHIBIT “B” TO EMPLOYMENT AGREEMENT
Waiver and Release
     Employee agrees as follows:
     (a) Employee agrees to release and forever discharge by this Agreement the
Employer from all liabilities, causes of actions, charges, complaints, suits,
claims, obligations, costs, losses, damages, injuries, rights, judgments,
attorneys’ fees, expenses, bonds, bills, penalties, fines, and all other legal
responsibilities of any form whatsoever whether known or unknown, whether
suspected or unsuspected, whether fixed or contingent, whether in law or in
equity, including but not limited to those arising from any acts or omissions
occurring prior to the effective date of this Agreement, including those arising
by reason of any and all matters from the beginning of time to the present,
arising out of his past employment with, compensation during, and separation
from Employer. Employee specifically releases claims under all applicable state
and federal laws, including but not limited to, Title VII of the Civil Rights
Act of 1964 as amended, the Fair Labor Standards Act, the Rehabilitation Act of
1973, the Family Medical Leave Act, the Employee Retirement Income Security Act,
the Consolidated Omnibus Reconciliation Act of 1986, the Americans with
Disabilities Act, the Florida Civil Rights Act of 1992, the Workers’
Compensation Act, the Equal Pay Act, the Age Discrimination in Employment Act of
1967 (Title 29, United States Code, Section 621, et seq.) (“ADEA”), as well as
all common law claims, whether arising in tort or contract.
     (b) In addition to the other provisions in this Agreement, Employee
acknowledges that the information in the following paragraphs is included for
the express purpose of complying with the Older Workers’ Benefits Protection
Act, 29 U.S.C. 626(f):
     (1) I, W. Michael Kipphut, was over 40 years of age when I separated my
employment and when I signed this Agreement. I realize there are many laws and
regulations prohibiting employment discrimination or otherwise regulating
employment or claims related to employment discrimination or otherwise
regulating employment or claims related to employment pursuant to which I may
have rights or claims, including the Age Discrimination in Employment Act of
1967, as amended (the “ADEA”). I hereby waive and release any rights or claims I
may have under the ADEA.
     (2) By signing this Agreement, I state that I am receiving compensation and
benefits to which I was not otherwise entitled. I am waiving and releasing all
claims against Employer that I may have based on my age. I am not waiving any
claim or action under the ADEA based upon rights or claims that may arise after
the date I sign this Agreement.
     (3) I am being given monetary consideration in exchange for the release and
waiver of all claims that I am agreeing to herein. I am receiving this monetary
consideration without having to perform services of an equal value.
     (4) I was informed in writing that I could consult with an attorney before
signing this Agreement. I acknowledge that I was given the opportunity to
consider this

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 18   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
Agreement for twenty-one (21) days before signing it, and, if I sign it, to
revoke it for a period of seven (7) days thereafter. Regardless of when I signed
this Agreement, I acknowledge that my seven-day period will not be waived. No
payments will be made to me until after the seven-day revocation period expires.
     (c) Employee shall not disclose, either directly or indirectly, any
information whatsoever regarding any of the terms or the existence of this
Agreement or of any other claim Employee may have against the Employer, to any
person or organization, including but not limited to members of the press and
media, present and former employees of the Employer, companies who do business
with the Employer, or other members of the public. The only exceptions to
Employee’s promise of confidentiality herein is that Employee may reveal such
terms of this Agreement as are necessary to comply with a request made by the
Internal Revenue Service, as otherwise compelled by a court or agency of
competent jurisdiction, as allowed and/or required by law, or as necessary to
comply with requests from Employee’s accountants or attorneys for legitimate
business purposes.
     (d) Employee shall refrain from making any written or oral statement or
taking any action, directly or indirectly, which Employee knows or reasonably
should know to be disparaging or negative concerning the Employer except as
allowed or required by law. Employee also shall refrain from suggesting to
anyone that any written or oral statements be made which Employee knows or
reasonably should know to be disparaging or negative concerning the Employer, or
from urging or influencing any person to make any such statement. This provision
shall include, but not be limited to, the requirement that Employee refrain from
expressing any disparaging or negative opinions concerning the Employer,
Employee’s separation from the Employer, any of the Employer’s officers,
directors, or employees, or any other matters relative to the Employer’s
reputation as an employer. Employee’s promises in this subsection, however,
shall not apply to any judicial or administrative proceeding in which Employee
is a party or has been subpoenaed to testify under oath by a government agency
or by any third party.
     (e) Beginning on the date of this Agreement and continuing at all times
hereafter, Employee and Employer shall, without any additional compensation
except as provided herein, provide each other with full cooperation and
reasonable assistance in connection with Employer’s defense of (1) any
litigation against Employer, its officers, its subsidiaries, or its affiliates
pending as of the date hereof or (2) any other litigation against Employer, its
officers, its subsidiaries, or its affiliates arising out of or relating to any
circumstance, fact, event, or omission alleged to occur while Employee was
employed by Employer. Employee shall at all times promptly be reimbursed by
Employer for any and all out-of-pocket expenses, including travel expenses, that
may be incurred by Employee in providing such cooperation and assistance, and to
the extent that Employee provides any such assistance or cooperation after the
Post-Employment Period, the Employee also shall be compensated for his time in
providing such cooperation and assistance at a rate equivalent to a per diem
based upon his base salary as in effect under the Employment Agreement as of the
date hereof. Such cooperation and assistance shall include, but not be limited
to, access for research, being available for consultation, for deposition and
trial testimony, and for availability and execution of discovery-related
documents such as interrogatories, affidavits, requests for production, requests
for admissions, and responses to each, as deemed necessary. Employee and
Employer further agree to provide their

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 19   Initial

 



--------------------------------------------------------------------------------



 



W. Michael Kipphut
good will and good faith in providing honest and forthright cooperation in all
other aspects of their defense of any such litigation.
     Effective Date. This Agreement may be revoked by the Employee for a period
of seven (7) days following the execution of the Agreement, and the Agreement
shall not become effective or enforceable until the revocation period has
expired.
     IN WITNESS WHEREOF, and intending to be legally bound, the Employer by its
authorized representative, and Employee, execute this Employment Waiver and
Release, by signing below voluntarily and with full knowledge of the
significance of all its provisions.
     PLEASE READ CAREFULLY. THIS EMPLOYMENT WAIVER AND RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

          Executive Term   Sykes Enterprises Incorporated   _________ Revised
12/08   Page Number 20   Initial

 